                     UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT


WILLIAM MORALES,                :
   Plaintiff,                   :
                                :
v.                              : Civil No. 3:17CV1681(AWT)
                                :
NANCY A. BERRYHILL,             :
ACTING COMMISSIONER OF SOCIAL   :
SECURITY,                       :
   Defendant.                   :


                        ORDER REMANDING CASE

     For the reasons set forth below, the decision of the

Commissioner is reversed and this case is remanded for

additional proceedings consistent with this order.

     “A district court reviewing a final [] decision . . . [of

the Commissioner of Social Security] pursuant to section 205(g)

of the Social Security Act, 42 U.S.C § 405(g), is performing an

appellate function.”    Zambrana v. Califano, 651 F.2d 842, 844

(2d Cir. 1981).    The court may not make a de novo determination

of whether a plaintiff is disabled in reviewing a denial of

disability benefits.    See Wagner v. Sec’y of Health & Human

Servs., 906 F.2d 856, 860 (2d Cir. 1990).      Rather, the court’s

function is to ascertain whether the Commissioner applied the

correct legal principles in reaching a conclusion and whether

the decision is supported by substantial evidence.      See Johnson

v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987).
    The plaintiff contends that the Administrative Law Judge

(“ALJ”) erred in the following ways:

    First, the Defendant improperly rejected the opinion of the
    treating physician Dr. Timell, because it was not based on
    objective medical evidence of impairment. Secondly, the
    Defendant weighed the evidence and found in favor of state
    agency consultants, but failed to follow the regulations in
    weighing the evidence. Third, the Defendant furthermore found
    that the Plaintiff’s “impairments could reasonably be
    expected to cause symptoms, but “..[.], the claimant's
    statements concerning the intensity, persistence and limiting
    effects of these symptoms are not entirely consistent with
    the medical evidence and other evidence in the record for the
    reasons explained in this decision.” R. at 27. . . . The
    last error assigned is that the Defendant arrived at an RFC
    that did not honor the evidence of impairment because of the
    errors throughout this decision.

Pl.’s Mot. to Reverse (“ECF No. 17-2”) at 5-6.

    The defendant argues that the ALJ applied the correct legal

standards and that substantial evidence supported the ALJ’s

Decision.   See Def.’s Mot. to Affirm (ECF No. 18, 18-1) at 1 and

13, respectively.

    The court concludes that, at minimum, the ALJ failed to

properly apply the treating physician rule to Dr. Timell’s

opinions.   This, standing alone, warrants remand.

    The ALJ must evaluate “[e]very medical opinion”.    20 C.F.R.

§§ 404.1527(c), 416.927(c).   “Medical opinions” are statements

from acceptable medical sources that reflect judgments about the

nature and severity of a claimant’s impairments, including

symptoms, diagnosis, prognosis, and restrictions.    20 C.F.R. §§

404.1527(a)(1), 416.927(a)(1).   Medical opinions from acceptable

                                 2
medical sources are entitled to “controlling weight” if “well-

supported by medically acceptable clinical and laboratory

diagnostic techniques” and “not inconsistent with the other

substantial evidence in [the] case record”.     Burgess v. Astrue,

537 F.3d 117, 128 (2d Cir. 2008) (quoting 20 C.F.R. §

404.1527(d)(2))(internal quotation marks omitted).     See also 20

C.F.R. § 416.927(d)(2).

    “[I]f controlling weight is not given to the opinions of

the treating physician, the ALJ . . . must specifically explain

the weight that is actually given to the opinion.”     Schrack v.

Astrue, 608 F. Supp. 2d 297, 301 (D. Conn. 2009) (citing Schupp

v. Barnhart, No. Civ. 3:02CV103 (WWE), 2004 WL 1660579, at *9

(D. Conn. Mar. 12, 2004)).    “Failure to provide ‘good reasons’

for not crediting the opinion of a claimant's treating physician

is a ground for remand.”     Snell v. Apfel, 177 F.3d 128, 133-34

(2d Cir. 1999) (citing Schaal v. Apfel, 134 F.3d 496, 505 (2d

Cir. 1998)).   These reasons must be stated explicitly and set

forth comprehensively.     See Burgin v. Asture, 348 F. App’x 646,

649 (2d Cir 2009) (“The ALJ’s consideration must be explicit in

the record.”); Tavarez v. Barnhart, 124 F. App’x 48, 49 (2d Cir.

2005) (“We do not hesitate to remand when the Commissioner . . .

do[es] not comprehensively set forth reasons for the weight

assigned . . . .”) (internal quotation marks and citation

omitted); Reyes v. Barnhart, 226 F. Supp. 2d 523, 529 (E.D.N.Y.

                                   3
2002)(“rigorous and detailed” analysis required).   The ALJ’s

explanation should be supported by the evidence and be specific

enough to make clear to the claimant and any subsequent

reviewers the reasons and the weight given.   See 20 C.F.R. §§

404.1527(f)(2), 416.927(f)(2); SSR 96-2p (applicable but

rescinded effective March 27, 2017, after the date of the ALJ’s

decision).

    In determining the amount of weight to give to a medical

opinion, the ALJ must consider all of the factors set forth in

§ 404.1527(c) and § 416.927(c): the examining relationship, the

treatment relationship (the length, the frequency of

examination, the nature and extent), evidence in support of the

medical opinion, consistency with the record, specialty in the

medical field, and any other relevant factors.   See Schaal, 134

F.3d at 504 (“all of the factors cited in the regulations” must

be considered to avoid legal error).

    [W]here there are deficiencies in the record, an ALJ is under
    an affirmative obligation to develop a claimant's medical
    history “even when the claimant is represented by counsel or
    . . . by a paralegal.” Perez, 77 F.3d at 47; see also Pratts,
    94 F.3d at 37 (“It is the rule in our circuit that ‘the ALJ,
    unlike a judge in a trial, must [] affirmatively develop the
    record’ in light of ‘the essentially non-adversarial nature
    of a benefits proceeding.’[. . . ].”) (citations omitted).

Rosa v. Callahan, 168 F.3d 72, 79 (2d Cir. 1999).   See also

Clark v. Comm'r of Soc. Sec., 143 F.3d 115, 118-19 (2d Cir.

1998) (holding that the ALJ should have sought clarifying


                                4
information sua sponte because the doctor might have been able

to provide a supporting medical explanation and clinical

findings, that failure to include support did not mean that

support did not exist, and that the doctor might have included

it had he known that the ALJ would consider it dispositive).

    Gaps in the administrative record warrant remand . . . .
    Sobolewski v. Apfel, 985 F. Supp. 300, 314 (E.D.N.Y.1997);
    see Echevarria v. Secretary of Health & Hum. Servs., 685 F.2d
    751, 755–56 (2d Cir. 1982). . . .

    The ALJ must request additional information from a treating
    physician . . . when a medical report contains a
    conflict or ambiguity that must be resolved, the report is
    missing necessary information, or the report does not seem
    to be based on medically acceptable clinical and diagnostic
    techniques. Id. § 404.1512(e)(1). When “an ALJ perceives
    inconsistencies in a treating physician's report, the ALJ
    bears an affirmative duty to seek out more information from
    the treating physician and to develop the administrative
    record accordingly,” Hartnett, 21 F. Supp. 2d at 221, by
    making every reasonable effort to re-contact the treating
    source for clarification of the reasoning of the opinion.
    Taylor v. Astrue, No. 07–CV–3469, 2008 WL 2437770, at *3
    (E.D.N.Y. June 17, 2008).

Toribio v. Astrue, No. 06CV6532(NGG), 2009 WL 2366766, at *8-*10

(E.D.N.Y. July 31, 2009)(emphasis added)(holding that the ALJ

who rejected the treating physician's opinion because it was

broad, “contrary to objective medical evidence and treatment

notes as a whole”, and inconsistent with the state agency

examiner's findings had an affirmative duty to re-contact the

treating physician to obtain clarification of his opinion that

plaintiff was “totally incapacitated”).



                                5
      In determining whether there has been “inadequate

development of the record, the issue is whether the missing

evidence is significant.”       Santiago v. Astrue, 2011 WL 4460206,

at *2 (D. Conn. Sept. 27, 2011) (citing Pratts v. Chater, 94

F.3d 34, 37–38 (2d Cir. 1996)).           “[T]he burden of showing that

an error is harmful normally falls upon the party attacking the

agency's determination.”       Shinseki v. Sanders, 556 U.S. 396, 409

(2009).

      Here, as to Dr. Timell’s opinions, the ALJ states:

      The undersigned gave little weight to the opinions expressed
      by Dr. Timell in September 2015. She stated that the claimant
      was unable to sit, stand or walk for more than fifteen minutes
      at a time and stated that he could lift and carry no more
      than five pounds. This treating source opined that he had
      limitations on sitting, standing, walking and lifting and
      carrying due to his inability to bend his neck or raise his
      arms above shoulder level due to diagnoses of cervical
      spondylosis, degenerative joint disease of the knees, spinal
      disorders and degenerative changes in the shoulder joints.

      The doctor did not provide a function-by-function assessment
      [1] and the physical examination findings and radiographic
      evidence in her treatment records and in the overall medical
      evidence of record did not support these significant physical
      limitations. In fact, she acknowledged in her assessment that
      the claimant needed more information [2] through imaging.
      (Exhibit 4F).


1
  The plaintiff notes that this requirement applies to the ALJ when formulating
an RFC rather than to the treating physician. See ECF No. 17-2 at 14 (citing
SSR 96-8p, 1996 WL 374184 at *3 (July 2, 1996)). The court need not address
this issue because remand is appropriate on other grounds; however, if the
ALJ needed a “function-by-function assessment” of how each diagnosis with its
corresponding limitations impacted the plaintiff’s ability to work for a
proper disability determination, the ALJ had a duty contact Dr. Timell,
develop the record and get the needed clarification.
2
  The plaintiff objects to this characterization. See Pl.’s 2d Memo. in
Support (ECF No. 20) at 8 (“simply planned more testing”). The court need
not resolve the issue because remand is appropriate on other grounds.

                                      6
        The undersigned gave little weight to the medical source
        statement submitted by Dr. Timell in May 2016. (Exhibit 6F).
        The contemporary medical evidence is mixed. While there are
        indications of atrophy and EMG findings of neuropathy, by
        July 7, 2016 there was a marked improvement in her blood sugar
        and by September 8, 2016, the claimant was reportedly
        ambulating normally.[3] (Exhibit 12F, p.p. 46, 55 and 60).
        Overall, the more extreme limitations were not supported by
        objective findings in her treatment records or in the overall
        medical evidence of record (Exhibit 6F).

R. at 28-29 (emphasis added).           The forgoing language is the

entirety of the Decision’s analysis as to why little weight is

given to Dr. Timell’s opinions.              Dr. Timell also is mentioned

elsewhere in the Step Four analysis:

        At the hearing, he wore a wrist brace and he was using a cane,
        which Dr. Timell prescribed for his back and knee pain.
        . . .
        The reports from Dr. Timell indicated that the diabetes was
        poorly controlled and that the peripheral neuropathy in the
        claimant's feet was related to the longstanding diagnosis.
        While the claimant complained of bilateral hand pain, which
        was diagnosed as carpal tunnel syndrome, the condition was
        treated conservatively with the use of a brace (Exhibits 9F,
        12F and 14F).[4]

3
    This rationale, without more, fails to support the ALJ’s conclusion.

        Neither a reviewing judge nor the Commissioner is “permitted to substitute
        his own expertise or view of the medical proof for the treating
        physician's opinion,” Shaw, 221 F.3d at 134, or indeed for any “competent
        medical opinion,” Balsamo v. Chater, 142 F.3d 75, 81 (2d Cir.1998); see
        id. (ALJ “is not free to set his own expertise against that of a physician
        who [submitted an opinion to or] testified before him” or to “engage[ ]
        in his own evaluations of the medical findings” (internal quotation marks
        omitted)).

Burgess v. Astrue, 537 F.3d 117, 131 (2d Cir. 2008)(emphasis added). Here, it
is not readily apparent that improvement in blood sugar levels and reports of
normal ambulation preclude a finding that the plaintiff’s combined
impairments limit his ability to work 8 hours a day, 5 days a week. It is
for treating physicians, and not the ALJ, to make this determination,
especially in a case such as this where the plaintiff has been diagnosed with
multiple conditions.
4
  This rationale, without more, fails to support the ALJ’s conclusion.


                                         7
     . . .
     The reports from Dr. Timell well documented the longstanding
     diabetes mellitus, which was poorly controlled resulting in
     physical examination findings of bilateral peripheral
     neuropathy in the lower extremities.      Her medical records
     documented bilateral osteoarthritis of the knees with
     bilateral anterior cruciate ligament disorders.          These
     records also revealed evidence of cervical and lumbar
     tenderness along with observations of the claimant’s
     difficulty turning his head from side to side due to bilateral
     shoulder and raising his arms above shoulder level due to
     bilateral labral tears revealed on MRI findings in
     determining the manipulative limitations (Exhibits 12F and
     16F).

R. at 27-28 (emphasis added).

     The ALJ assigned Dr. Timell’s opinions “little weight”

primarily because of lack of sufficient support.            The record,

however, reveals supporting medical evidence that was not

properly analyzed.     Dr. Timell requested and/or received copies

of, at least, the following diagnostic and radiographic tests


     Nor is the opinion of the treating physician to be discounted merely
     because he has recommended a conservative treatment regimen. See, e.g.,
     Shaw, 221 F.3d at 134 (district court erred in ruling that the treating
     physician's “recommend [ation of] only conservative physical therapy, hot
     packs, EMG testing—not surgery or prescription drugs—[w]as substantial
     evidence that [the claimant] was not physically disabled”). The ALJ and
     the judge may not “impose[ ] their [respective] notion[s] that the
     severity of a physical impairment directly correlates with the
     intrusiveness of the medical treatment ordered.... [A] circumstantial
     critique by non-physicians, however thorough or responsible, must be
     overwhelmingly compelling in order to overcome a medical opinion.” Id. at
     134–35 (internal quotation marks omitted); see also id. at 134
     (Commissioner is not “permitted to substitute his own expertise or view
     of the medical proof for the treating physician's opinion”). The fact
     that a patient takes only over-the-counter medicine to alleviate her pain
     may, however, help to support the Commissioner's conclusion that the
     claimant is not disabled if that fact is accompanied by other substantial
     evidence in the record, such as the opinions of other examining physicians
     and a negative MRI. See Diaz v. Shalala, 59 F.3d 307, 314 (2d Cir.1995).

Burgess, 537 F.3d at 129 (emphasis added). Here, the Decision’s sparse
rationale is neither “overwhelmingly compelling” nor explicit and
comprehensive enough for meaningful review.

                                      8
and noted that some of these tests supported her opinions (see

R. at 380).5

       On June 25, 2015, a left knee MRI yielded positive

findings, including the suggestion of “a partial tear of the

distal ACL” and “osteoarthritic changes with osteophyte

formation”.    (R. at 634-35.)

       On June 25, 2015, a lumbar spine MRI yielded positive

findings, including an endplate fracture and spur, disc

protrusion in close contact with a nerve root and significant

disc space narrowing and foramen encroachment.          (See R. at 632-

33.)

       On July 23, 2015, bilateral acromioclavicular joint and

shoulder x-rays yielded positive findings, including

“[b]ilateral widening of the acromioclavicular joints with mild

superior subluxation of the clavicular head on the left”,

“Grade 2 acromioclavicular separation on the left” and

“[b]orderline Grade 1 acromioclavicular separation on the

right.”    (R. at 637-38.)

       On August 19, 2015, a right shoulder MRI yielded positive

findings, including “[r]otator cuff tendinopathy with partial-

thickness tears of the supraspinatus, subscapularis and




5
 The ALJ should note that the plaintiff sets forth additional supporting
medical tests, physical examination findings, and objective data. See ECF
No. 17-2 at 7-10.

                                     9
infraspinatus tendons” and other labral and ligament tears and

tendinopathy.   (R. at 639-40.)

    On August 19, 2015, a left shoulder MRI yielded positive

findings, including various tendinopathies and tears, joint

separation, ligament injury and a paralabral cyst. (See R. at

495-96.)

    On April 19, 2016, electrodiagnostic testing yielded

positive findings, including “severe peripheral neuropathy of

axonal type affecting bilateral lower extremities most likely

due to the patient’s longstanding diabetes.”   (R. at 497-98.)

    On October 17, 2016, an EMG yielded abnormal findings,

including “electrophysiological evidence of moderate-severe

right median nerve dysfunction”, “moderate left median nerve

disfunction”, and “moderate left ulnar nerve dysfunction about

the elbow.”     (R. at 672-75.)

    Because the ALJ gave treating physician Timell’s opinions

“little” rather than controlling weight, he was required to

analyze all of the factors in § 404.1527(c) and § 416.927(c),

including evidence in support of Dr. Timell’s medical opinions.

A selective recitation of the record that leaves out evidence

that could support a contrary conclusion cannot be the basis for

a finding that a decision is supported by substantial evidence.

An ALJ cannot “highlight only evidence of plaintiff's

improvement . . . while neglecting the overall impact of the

                                  10
medical record.”   Poczciwinski v. Colvin, 158 F. Supp. 3d 169,

176 (W.D.N.Y. 2016).

    Before rejecting Dr. Timell’s opinion the ALJ had a duty to

attempt to fill any clear gaps, to clarify any ambiguities, and

to resolve inconsistencies.   If the ALJ believed the evidence

was “mixed” or lacked sufficient support, the ALJ had an

affirmative duty to develop the record by making every

reasonable effort to contact the treating source for

clarification and/or additional information, then to analyze the

evidence with sufficient specificity to allow a subsequent

reviewer to determine how the evidence was mixed and why the

evidence in support of and against Dr. Timell’s opinions led to

the assignment of little weight.     Noting that the “overall”

evidence failed to support the “extreme” limitations without

more fails to meet the legal standard.

    Given the plaintiff’s diagnoses and the existence of

multiple diagnostic tests with positive findings, Dr. Timell, if

asked, might have been able to provide persuasive medical

explanations and support for her opinion that the plaintiff was

unable to work 8 hours a day, five days a week.     This is

significant because it may have produced a different residual

functional capacity (“RFC”) and a different disability

determination.



                                11
    On remand the ALJ should apply the treating physician rule

to Dr. Timell’s opinions, fully develop the record, apply the

required factors, evaluate all the evidence, and explain the

weight given to the opinions with enough specificity to make the

reasoning clear to the claimant and to any subsequent reviewers.

Also, the ALJ should address the parties’ other arguments,

including but not limited to applying the correct standard to

all medical and treating source opinions and when assessing the

claimant’s credibility.   He should also revise the RFC and

disability determination as needed.

    For the reasons set forth above, plaintiff’s Motion for

Order reversing the decision of the Commissioner or in the

alternative motion for remand for a hearing (ECF No. 17, 20) is

hereby GRANTED as to remand, and Defendant’s Motion for an Order

Affirming the Decision of the Commissioner (ECF No. 18) is

hereby DENIED.   This case is hereby REMANDED to the Commissioner

for proceedings consistent with this order.

    The Clerk’s Office is instructed that, if any party appeals

to this court the decision made after this remand, any

subsequent social security appeal is to be assigned to the

undersigned.

    The Clerk shall close this case.

    It is so ordered.



                                12
    Dated this 21st day of February 2019, at Hartford,

Connecticut.

                                   __        /s/AWT   _     ____
                                          Alvin W. Thompson
                                   United States District Judge




                              13
